DETAILED ACTION
This final action is in response to the amendment filed on 20 May 2021.
Status of Claims
Claims 1-21 are pending.
Claims 1-6, 8, 9, 11-19, and 21 were amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract of the disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 20 May 2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.	
Claim Objections
Claims 1-6, 8, 9, and 11-17 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 20 May 2021. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 2 and 5-11 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 20 May 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, and 19-21  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 8720956).
Regarding claim 1, Murray discloses a lock assembly (fig 2), comprising: a key cylinder (202) having a locked configuration (see fig 3) and an unlocked configuration (see fig 2); a lock arm (208) having a first end (lower end of 208 as viewed in fig 5 which includes connection to 206) and a second end (upper end of 208 as viewed in fig 5 which engages 126); a connecting arm (206) coupling the key cylinder to the first end of the lock arm (see fig 4); a slider (126) attached to the second end of the lock arm (indirectly via 160, 122, 150, 120, and 104; see fig 6); and a mounting bracket (104) coupled to the lock arm (see fig 6), the mounting bracket defining a slot (130) having a length (generally vertical distance as viewed in fig 2 along which 126 slides between positions shown in figs 4 & 5; compare figs 2 & 3) and configured to accommodate the slider such that the slider is movable along the length of the slot between a first position (see fig 3) and a second position (see fig 2) wherein: when the key cylinder is moved into the locked configuration, the lock arm moves the slider into the first position in the slot (see figs 3 & 5), and when the key cylinder is moved into the unlocked configuration, the lock arm moves the slider into the second position in the slot (see figs 2 & 4).
Regarding claim 2, Murray discloses the lock assembly of claim 1, further comprising a door handle (12), and wherein: when the key cylinder is in the locked configuration and the slider is in 
Regarding claim 9, Murray discloses the lock assembly of claim 2, further comprising a lock lever (118) connected to the door handle (via 114), wherein: the lock lever moves between a first lock lever position (see fig 2) and a second lock lever position (see fig 8) when the door handle is actuated, and when the key cylinder is in the locked configuration, the slider interferes with movement of the lock lever between the first lock lever position and the second lock lever position (see col 5, line 46 - col 6, line 3).
Regarding claim 10, Murray discloses the lock assembly of claim 9, wherein said movement of the lock lever is rotation of the lock lever (compare figs 2 & 8).
Regarding claim 11, Murray discloses the lock assembly of claim 2, wherein the mounting bracket further defines an opening (leftmost portion of 130 as viewed in fig 2) coupled to the slot, and wherein the slider is removable through the opening.
Regarding claim 19, Murray discloses a lock assembly (fig 2) for a vehicle tailgate (see fig 1), comprising: a first door handle (12) for opening a tailgate door (22); a second door handle (14) for opening the tailgate door; a synchronizer (10) connected to a lock lever (142) operable by the first door handle and the second door handle for opening the tailgate door (see col 4, lines 13-28; col 6, lines 55-66; col 10, lines 3-30; and col line 44 - col 11, line 3); a lock arm (208) having a first end (lower end of 208 as viewed in fig 5 which includes connection to 206) and a second end (upper end of 208 as viewed in fig 5 which engages 126); and a slider (126) attached to the second end of the lock arm (indirectly via 160, 122, 150, 120, and 104; see fig 6) and 
Regarding claim 20, Murray discloses the lock assembly of claim 19, further comprising a mounting bracket (104) for attaching to the tailgate door (see figs 1 & 2), the mounting bracket defining a slot (130) having a length (generally vertical distance as viewed in fig 2 along which 126 slides between positions shown in figs 4 & 5; compares figs 2 & 3) and configured to accommodate the slider such that the slider is movable along the length of the slot between the first position and the second position (compare figs 2 & 3).
Regarding claim 21, Murray discloses the lock assembly of claim 19, further comprising: a key cylinder (202) operably connected to the lock arm (via 206) such that movement of the key cylinder moves the lock arm to move the slider between the first position and the second position (see figs 4 & 5).
Claims 1, 2, and 5-8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 8720956). [Please note that the following rejections rely on a different interpretation of Murray than presented above.]
Regarding claim 1, Murray discloses a lock assembly (fig 2), comprising: a key cylinder (202) having a locked configuration (see fig 3) and an unlocked configuration (see fig 2); a lock arm (208) having a first end (lower end of 208 as viewed in fig 5 which includes connection to 206) and a second end (upper end of 208 as viewed in fig 5 which engages 126); a connecting arm (206) coupling the key cylinder to the first end of the lock arm (see fig 4); a slider (126, 146) attached to the second end of the lock arm (126 is indirectly attached to 208 via 160, 122, 150, 
Regarding claim 2, Murray discloses the lock assembly of claim 1, further comprising a door handle (12), and wherein: when the key cylinder is in the locked configuration and the slider is in the first position in the slot, the slider interferes with operation of the door handle (see at least col 8, lines 20-26; please note that the definition of interfere is to “prevent (a process or activity) from continuing or being carried out properly”), and when the key cylinder is in the unlocked configuration and the slider is in the second position in the slot, the slider does not interfere with operation of the door handle (see at least col 8, lines 26-29).
Regarding claim 5, Murray discloses the lock assembly of claim 2, wherein the door handle is a first door handle, and the lock assembly further comprises a second door handle (14), wherein: when the key cylinder is moved into the locked configuration, the lock arm moves the slider into the first position in the slot where the slider interferes with the operation of the second door handle (see at least col 8, lines 20-26; please note that the definition of interfere is to “prevent (a process or activity) from continuing or being carried out properly”), and when the key cylinder is moved into the unlocked configuration, the lock arm moves the slider into the second position 
Regarding claim 6, Murray discloses the lock assembly of claim 5, further comprising a lock lever (142) connected to the first door handle and the second door handle (see col 4, lines 13-28; col 6, lines 55-66; col 10, lines 3-30; and col 10, line 44 - col 11, line 3), wherein: the lock lever moves between a first lock lever position (see fig 2) and a second lock lever position (see fig 8) when the first door handle or the second door handle is actuated, and when the key cylinder is in the locked configuration, the slider interferes with movement of the lock lever between the first lock lever position and the second lock lever position (see at least col 8, lines 20-26; please note that the definition of interfere is to “prevent (a process or activity) from continuing or being carried out properly”).
Regarding claim 7, Murray discloses the lock assembly of claim 6, wherein said movement of the lock lever is rotation of the lock lever (compare figs 2 & 8).
Regarding claim 8, Murray discloses the lock assembly of claim 5, wherein when the key cylinder is in the unlocked configuration, operation of the first door handle enables opening of a door (22) rotatably about a first axis (24), and operation of the second door handle enables opening of the door rotatably about a second axis (26) different from the first axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 8720956), in view of Jensen et al. (US 6523869), herein referred to as Jensen.
Regarding claims 3 and 4, Murray discloses the lock assembly of claim 1, but does not disclose wherein the mounting bracket further comprises a first mechanical stop tab attached thereto, the first mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is in the locked configuration, the lock arm contacts the first mechanical stop tab, and when the lock arm contacts the first mechanical stop tab, the slider is stopped from moving past the first position in the slot or wherein the mounting bracket further comprises a second mechanical stop tab attached thereto, the second mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is in the unlocked configuration, the lock arm contacts the second mechanical stop tab, and when the lock arm contacts the second mechanical stop tab, the slider is stopped from moving past the second position in the slot. 

Jensen, however, discloses that it is known in the art for a mounting bracket (20) of a lock assembly (see fig 2) similar to that taught by Murray to include a first mechanical stop tab (lower tab contacting leftmost arm of 48 as viewed in fig 2) and a second mechanical stop tab (upper tab spaced from leftmost arm of 48 as viewed in fig 2), wherein, the first mechanical stop tab is attached to the mounting bracket at a location such that, when a key cylinder (82) is in the locked configuration (see fig 4), a lock arm (48) contacts the first mechanical stop tab (see figs 2 & 4) and wherein, the second mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is in the unlocked configuration (see fig 5), the lock arm contacts the second mechanical stop tab (see fig 5). The purpose for including the mechanical stop tabs is to limit rotation of the lock arm between its two positions. It would have 
Regarding claims 12 and 13, Murray discloses a tailgate assembly (fig 1), comprising: a tailgate door (22), the tailgate door comprising a first door handle (12) positioned on a surface of the tailgate door (see fig 1); a key cylinder (202) having a locked configuration (see fig 5) and an unlocked configuration (see fig 4); a lock arm (208) having a first end (lower end of 208 as viewed in fig 5 which includes connection to 206) and a second end (upper end of 208 as viewed in fig 5 which engages 126); a connecting arm (206) coupling the key cylinder to the first end of the lock arm (see fig 4); a slider (126) attached to the second end of the lock arm (indirectly via 160, 122, 150, 120, and 104; see fig 6); a lock lever (118) connected to the first door handle (via 114), wherein the lock lever moves between a first lock lever position (see fig 2) and a second lock lever position (see fig 8) when the first door handle is actuated; and a mounting bracket (104) coupled to the lock arm (see fig 6), the mounting bracket defining a slot (130) having a length (generally vertical distance as viewed in fig 2 along which 126 slides between positions shown in figs 4 & 5; compare figs 2 & 3) and configured to accommodate the slider such that the slider is movable along the length of the slot between a first position (see fig 3) and a second position (see fig 2), wherein: when the key cylinder is moved into the locked configuration, the lock arm moves the slider into the first position in the slot (see figs 3 & 5) where the slider interferes with rotation of the lock lever between the first lock lever position and the second 

Murray does not disclose wherein the mounting bracket further comprises a first mechanical stop tab attached thereto, the first mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is in the locked configuration, the slider is in the first position in the slot, and the lock arm contacts the first mechanical stop tab, and when the lock arm contacts the first mechanical stop tab, the slider is stopped from moving past the first position in the slot or wherein the mounting bracket further comprises a second mechanical stop tab attached thereto, wherein: the second mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is in the unlocked configuration, the slider is in the second position in the slot, and the lock arm contacts the second mechanical stop tab, and when the lock arm contacts the second mechanical stop tab, the slider is stopped from moving past the second position in the slot.

Jensen, however, discloses that it is known in the art for a mounting bracket (20) of a lock assembly (see fig 2) similar to that taught by Murray to include a first mechanical stop tab (lower tab contacting leftmost arm of 48 as viewed in fig 2) and a second mechanical stop tab (upper tab spaced from leftmost arm of 48 as viewed in fig 2), wherein the first mechanical stop tab is 
Regarding claim 18, Murray (in view of Jensen) discloses the tailgate assembly of claim 12, wherein the mounting bracket further defines an opening (leftmost portion of 130 as viewed in Murray fig 2) connected to the second position in the slot, and wherein the slider is removable through the opening.
Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 8720956), in view of Jensen et al. (US 6523869), herein referred to as Jensen. [Please note that the following rejections rely on a different interpretation of Murray than presented above.]
Regarding claims 12 and 17, Murray discloses a tailgate assembly (fig 1), comprising: a tailgate door (22), the tailgate door comprising a first door handle (12) positioned on a surface of the tailgate door (see fig 1); a key cylinder (202) having a locked configuration (see fig 5) and an unlocked configuration (see fig 4); a lock arm (208) having a first end (lower end of 208 as viewed in fig 5 which includes connection to 206) and a second end (upper end of 208 as viewed in fig 5 which engages 126); a connecting arm (206) coupling the key cylinder to the first end of the lock arm (see fig 4); a slider (126, 146) attached to the second end of the lock arm (126 is indirectly attached to 208 via 160, 122, 150, 120, and 104; 146 indirectly attached to 208 via at least 144, 140, and 104; see figs 2 and 6); a lock lever (142) connected to the first door handle (see col 4, lines 13-28; col 6, lines 55-66; col 10, lines 3-30), wherein the lock lever moves between a first lock lever position (see fig 2) and a second lock lever position (see fig 8) when the first door handle is actuated; and a mounting bracket (104) coupled to the lock arm (see fig 6), the mounting bracket defining a slot (130) having a length (generally vertical distance as viewed in fig 2 along which 126 slides between positions shown in figs 4 & 5; compare figs 2 & 3) and configured to accommodate the slider (note that at least a portion of the slider as interpreted by the examiner is accommodated within slot 130) such that the slider is movable along the length of the slot between a first position (see fig 3) and a second position (see fig 2) wherein: when the key cylinder is moved into the locked configuration, the lock arm moves the slider into the first position in the slot (see figs 3 & 5) where the slider interferes with rotation of the lock lever between the first lock lever position and the second lock lever position, and interferes with the operation of the first door handle (see at least col 8, lines 20-26; please note that the definition of interfere is to “prevent (a process or activity) from continuing or being carried out properly”), when the key cylinder is moved into the unlocked configuration, the lock arm moves the slider into the second position in the slot (see figs 2 & 4) where the slider does 

Murray does not disclose wherein the mounting bracket further comprises a first mechanical stop tab attached thereto, the first mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is in the locked configuration, the slider is in the first position in the slot, and the lock arm contacts the first mechanical stop tab, and when the lock arm contacts the first mechanical stop tab, the slider is stopped from moving past the first position in the slot or wherein the mounting bracket further comprises a second mechanical stop tab attached thereto, wherein: the second mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is moved into the unlocked configuration, the slider is moved into the second position in the slot, and the lock arm contacts the second mechanical stop tab, and when the lock arm contacts the second mechanical stop tab, the slider is stopped from moving past the second position in the slot.

Jensen, however, discloses that it is known in the art for a mounting bracket (20) of a lock assembly (see fig 2) similar to that taught by Murray to include a first mechanical stop tab (lower tab contacting leftmost arm of 48 as viewed in fig 2) and a second mechanical stop tab (upper tab spaced from leftmost arm of 48 as viewed in fig 2), wherein the first mechanical stop tab is attached to the mounting bracket at a location such that, when a key cylinder (82) is in the locked configuration (see fig 4), a lock arm (48) contacts the first mechanical stop tab (see figs 2 & 4) and wherein the second mechanical stop tab is attached to the mounting bracket at a location such that, when the key cylinder is moved into the unlocked configuration (see fig 5), 
Regarding claim 14, Murray (in view of Jensen) discloses the tailgate assembly of claim 12, wherein the tailgate door further comprises a second door handle (14) spaced apart from the first door handle on the surface of the tailgate door (see fig 1), when the key cylinder is moved into the locked configuration, the lock arm moves the slider into the first position in the slot where the slider interferes with the operation of the first door handle and the second door handle (see at least col 8, lines 20-26; please note that the definition of interfere is to “prevent (a process or activity) from continuing or being carried out properly”), when the key cylinder is moved into the unlocked configuration, the lock arm moves the slider into the second position in the slot where the slider does not interfere with operation of the first door handle and the second door handle (see at least col 8, lines 26-29), and when the key cylinder is in the unlocked 
Regarding claim 15, Murray (in view of Jensen) discloses the tailgate assembly of claim 14, wherein: the lock lever rotates between the first lock lever position and the second lock lever position when the second door handle is actuated (see col 4, lines 13-28; col 6, lines 55-66; and col 10, line 44 - col 11, line 3), and when the key cylinder is moved into the locked configuration, the lock arm moves the slider into the first position in the slot, where the slider interferes with rotation of the lock lever between the first lock lever position and the second lock lever position.
Regarding claim 16, Murray (in view of Jensen) discloses the tailgate assembly of claim 14, wherein the mounting bracket further defines an opening (leftmost portion of 130 as viewed in Murray fig 2) connected to the second position in the slot, and wherein the slider is removable through the opening.
Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “Murray does not disclose or suggest that the slider 126 is attached to the cam 208,” the examiner respectfully disagrees as noted in the rejection above. Please note that the claim language does not require the slider to be directly attached to the cam.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 12, 2021